              Case 4:17-cv-00780-DPM Document 74 Filed 05/08/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

 JAMES ANDREW TANNER                                                                    PLAINTIFF


 v.                                      No. 4:17-CV-00780-DPM


 KURT ZIEGENHORN, ET AL.                                                            DEFENDANTS

                       UNOPPOSED MOTION TO EXTEND DEADLINES

         Comes now the Arkansas State Police (“ASP”) Defendants Colonel Bill Bryant and Kurt

Ziegenhorn, by and through their attorneys, Attorney General Leslie Rutledge and Assistant

Attorney General Reid P. Adkins, and for their Unopposed Motion to Extend Deadlines, state:

         1.       This Court issued an Amended Final Scheduling Order directing the parties to file

dispositive and Daubert motions and a joint status report on or before May 18, 2020. (DE 71).

         2.       Undersigned counsel has had several deadlines in other matters that have limited

the amount of time available to prepare defendants’ dispositive motion.

         3.       Plaintiff’s counsel does not object to the above deadlines being extended until June

8, 2020. ASP Defendants respectfully request that this Court extend the dispositive and Daubert

motions and joint status report deadlines until June 8, 2020.

         4.       ASP Defendants are filing this motion in good faith and not for the purpose of

delay.

         WHEREFORE, ASP Defendants respectfully request that their Unopposed Motion to

Extend Deadlines be granted.




                                              Page 1 of 2
         Case 4:17-cv-00780-DPM Document 74 Filed 05/08/20 Page 2 of 2



                                                    Respectfully submitted,

                                                    LESLIE RUTLEDGE,
                                                    Attorney General

                                             By:    Reid P. Adkins
                                                    Arkansas Bar # 2015216
                                                    Assistant Attorney General
                                                    Attorney for ADC Defendant
                                                    323 Center Street, Suite 200
                                                    Little Rock, Arkansas 72201
                                                    Telephone: (501) 683-1080
                                                    Fax: (501) 682-2591
                                                    reid.adkins@arkansasag.gov

                                                    Attorneys for ASP Defendants

                                CERTIFICATE OF SERVICE

       I, Reid P. Adkins, Assistant Attorney General, do hereby certify that on this 8th day of

May, 2020, I electronically filed the forgoing with the Clerk of the Court using the CM/ECF

system, which shall send notification of such filing to any CM/ECF participants.




                                             By:    Reid P. Adkins




                                           Page 2 of 2
